Citation Nr: 1435850	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-41 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for service-connected onychomycosis, bilateral toenails.

2.  Entitlement to service connection for bilateral pes planus. 

3.  Entitlement to service connection for a left heel disability. 

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a left ankle disability. 

6.  Entitlement to service connection for a low back disability.






REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to October 1997. 

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a June 2007 rating decision by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in St. Petersburg, Florida, issued in July 2007 by the Atlanta, Georgia RO. 

In a September 2011 rating decision, the RO granted an increased evaluation for the service-connected pseudofolliculitis barbae (PFB) to 10 percent, from June 14, 2011.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (hereinafter "VLJ") in October 2012.  A transcript of this proceeding is of record. 

In August 2013, the Board awarded a 30 percent rating for PFB for the entire appeal period, and reopened previously denied service connection for bilateral pes planus, residuals of a bruised left heel and right foot sprain, degenerative joint disease of the right and left ankles, residuals of low back strain.  The Board remanded for further development the increased rating claim for onychomycosis and the underlying service connection claims for pes planus, left heel disability, right foot disability, right ankle disability, left ankle disability, and low back disability.

In a May 2014 rating decision, a decision review officer granted service connection for degenerative joint disease of the right ankle.  This award represents a complete grant of the benefits sought with respect to the right ankle claim.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In evaluating this case, the Board not only reviewed the physical claims file, but also reviewed the eFolder on Virtual VA (hereinafter "Virtual VA") to ensure a complete assessment of the evidence. 

The issue of entitlement to service connection for right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Moderate bilateral pes planus was noted on the Veteran's service entrance physical examination report, but the preponderance of the competent evidence shows that his pes planus was not permanently worsened during or by service.

2.  The Veteran sustained a bruised left heel during service which a VA examiner categorized as acute and transient; the Veteran's current left heel disability, variously diagnosed as left heel spur syndrome and left plantar fasciitis, is not causally or etiologically related to his military service.  

3.  The Veteran sustained left ankle sprains during service which a VA examiner categorized as acute and transient; the competent medical evidence does not show the presence of a current left ankle disability.  

4.  The Veteran sustained a mild low back strain during service which a VA examiner categorized as acute and transient; the Veteran's current low back disability, variously diagnosed as degenerative disc disease, lumbar stenosis, and lumbar radiculopathy, is not causally or etiologically related to his military service.

5.  The Veteran's onychomycosis on the toenails affects less than 5 percent of his entire body and no exposed areas; systemic therapy has not been prescribed.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for pes planus are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1111 , 1112, 1113, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).

2.  The criteria for service connection for a left heel disability are not met.   38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a left ankle disability are not met.   38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for a low back disability are not met.   38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for the assignment of a compensable rating for service-connected onychomycosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7806, 7813 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The VCAA and its implementing regulations provide that VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).

VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Throughout the appeal, the RO provided the Veteran with notice letters dated in May 2007, July 2011, September 2013, and October 2013, which notified him of the evidence needed to substantiate his claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  After all notice was provided to the Veteran, the RO readjudicated the claims in a June 2014 supplemental statement of the case.  

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this appeal may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO secured and associated with the claims file the Veteran's STRs, post-service VA and private medical records, a hearing transcript, and lay statements.

The RO also provided the Veteran with VA examination of the feet, heels, ankles, and spine in December 2013.  During the VA examinations, a medical doctor personally interviewed and examined the Veteran, including eliciting a history from him, conducted clinical testing, reviewed the claims file, and provided an opinion with regard to the etiology of the Veteran's pes planus, left heel, left ankle, and low back complaints.  In April and June 2014, that examiner provided addendum opinions which adequately addressed those complaints.

In addition, the Veteran was afforded VA examinations in May 2007, June 2011, and December 2013 to assess the severity of his onychomycosis.   

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  In response to the June 2014 SSOC, the Veteran indicated in the same month that he had no additional evidence and asked that his case be sent to the Board immediately.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the VLJ who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).   At the October 2012 hearing, the undersigned VLJ and representative for the Veteran outlined the issues on appeal and engaged in a conversation as to substantiation of the claims.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002).

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran's current diagnoses of pes planus, left heel spur syndrome, left plantar fasciitis, degenerative disc disease of the lumbar spine, lumbar stenosis, and lumbar radiculopathy, are not qualified as chronic diseases.  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b)(2013).   Where there is "clear and unmistakable" evidence that the injury or disease claimed pre- existed service and was not aggravated during service, the presumption of soundness does not attach.  Id.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.   38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation pertaining to disability compensation.  38 C.F.R. § 3.303(c) (2013).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993)).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9 (2013).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Pes Planus

The Veteran asserts that he currently has bilateral pes planus and attributes such disability to injuries he sustained in service while playing sports.

The medical evidence of record confirms a current diagnosis of bilateral pes planus.

In addition, pes planus was shown upon service entrance.  In this regard, a June 1986 Report of Medical Examination for the purpose of enlistment reveals findings of bilateral moderate pes planus.  Because pes planus was "noted" at the time of the induction examination, the presumption of soundness at service entrance does not apply to the pes planus.  38 U.S.C.A. § 1111.  

However, the Board finds that the weight of the evidence demonstrates that the pre-existing pes planus was not permanently worsened (not aggravated) during or by service.  The record contains two opinions regarding the Veteran's pes planus.  According to an October 2012 treatment note, the Veteran's private physician, Dr. R.T., assessed the Veteran with congenital pes planus "possibly aggravated when in the military."  To the contrary, the examiner who conducted the December 2013 VA examination of the feet provided an addendum in April 2014 in which she determined that it is less likely than not that the Veteran's pes planus was aggravated by his time in service.  The examiner observed that although the Veteran entered service with moderate pes planus, his feet were asymptomatic.  The examiner further noted that the clinical records were silent for complaints, treatment, or injury related to the Veteran's pes planus foot construct.  

Dr. R.T.'s statement that the Veteran's pes planus was probably aggravated during military service is stated in equivocal terms and the equivocal nature of the opinion diminishes its probative value.  Evidence of a mere possibility is too equivocal to substantiate the Veteran's claim. The Court has held that that use of equivocal language such as "possible," or, in this case, "there is a possibility" and "could be" makes a statement by an examiner which is speculative in nature. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus.).  Additionally, Dr. R.T. did not provide any supporting rationale for his statement.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Dr. R. T.'s statement is therefore assigned little probative weight.

On the other hand, the December 2013 VA medical examination and 2014 addendum reports are highly probative.  Specifically, during the examination, the examiner interviewed the Veteran and conducted a physical examination.  She also reviewed the claims file which included the Veteran's STRs, and provided supporting rationale for her opinion.   

The Veteran, as a layperson, is competent to report on what he sees and feels, such as foot pain.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).   However, the question of whether his pes planus was aggravated during or by service is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning his pes planus, he is not competent to provide a medical opinion regarding any aggravation of his pes planus during service.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim.  For the reasons and bases discussed above, the service connection claim for pes planus must be denied.  

Left Heel Disability

The Veteran asserts that he currently has a left heel disability and attributes such disability to injuries he sustained in service while playing sports.

The medical evidence shows current diagnoses of left heel syndrome and left plantar fasciitis.

There is also evidence of left heel complaints in service.  In this regard, a June 1988 STR documents a bruised left heel.  

However, the record lacks competent evidence of a relationship between the current left heel disability and service.  In December 2013, a VA medical examination of the feet was performed.  In an April 2014 addendum, the examiner concluded that it is less likely than not that the Veteran's left heel disability, diagnosed as left plantar fasciitis and/or left heel spur syndrome, is related to service, reasoning that there is a lack of supportive medical evidence.  The examiner also determined that the Veteran's 1988 left heel injury in service was acute and transient.  

The December 2013 VA medical examination and 2014 addendum reports are adequate for evaluation purposes and highly probative.  Specifically, during the examination, the examiner interviewed the Veteran, conducted a physical examination, and reviewed the claims file which included the Veteran's 1988 left heel bruise.  As such, the Board concludes that the preponderance of the probative evidence weighs against a finding that the Veteran's left heel disability is etiologically related to his period of service.

As noted, while the Veteran, as a layperson, is competent to report on what he sees and feels, such as pain in his left heel since service, he is not competent to comment on the etiology of such disability.  
   
Most critically, the Veteran's essential contention of a nexus between his left heel disability and service has been fully investigated as mandated by the Court's decision in Jandreau.  For the reasons and bases discussed above, the most probative evidence indicates that his left heel disability is less likely than not related to his active service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal will be denied.


Left Ankle

The Veteran asserts that he currently has a left ankle disability and attributes such disability to injuries he sustained in service while playing sports.  Indeed, his STRs show treatment for multiple left ankle sprains in April 1988, July 1990, May 1993 and May 1997.

However, the initial question in any service connection claim is the presence of a current disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131. 

During the December 2013 VA examination, the Veteran's left ankle was examined.  There was evidence of minimal decreased range of left ankle motion.  The left ankle was stable and without ankylosis.  X-rays of the left ankle were unremarkable, with no evidence of acute fracture or dislocation; ankle mortises appeared congruent.  In a June 2014 addendum, the VA examiner specifically noted the absence of left ankle arthritis due to joint congruity and the lack of bone particulates on radiographs.  The examiner concluded that there is no x-rays evidence of arthritis in the Veteran's left ankle, and determined that the minimal limitation of motion in that joint is at least as likely consistent with the Veteran's normal aging process.  The Veteran was not diagnosed with a current left ankle disability.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While acknowledging the Veteran's complaints of left ankle pain and minimal limitation of motion, the Board notes that those symptoms alone without any clinically observable pathology do not meet the current disability threshold criteria for VA compensation purposes.  See Sanchez-Benetiz v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F .3d 1356 (Fed. Cir. 2001).   

To the extent the Veteran currently diagnoses himself with a disability in the left ankle, as a lay person, he has not shown that he has specialized training sufficient to render a medical diagnosis.  See Jandreau, supra.  In this regard, whether his current complaints are a residual of an in-service ankle sprain is a complex medical question requiring medical expertise.  Accordingly, the Veteran's statement that he currently has a left ankle disability, to include degenerative arthritis, is not competent medical evidence.  In addition, for VA purposes, arthritis must be established by X-ray imaging pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013), and this has not been objectively demonstrated.

The December 2013 VA medical examination and 2014 addendum reports are highly probative.  Specifically, during the examination, the examiner interviewed the Veteran, conducted a physical examination, ordered x-ray studies, and reviewed the claims file.  

For the reasons set forth above, the Board finds the preponderance of the competent and probative evidence indicates the Veteran does not currently have a left ankle disability.  The service connection claim will therefore be denied.









Low Back Disability

There is evidence of a current back disability, variously diagnosed as multilevel degenerative disc of the lumbar spine, spinal stenosis, and lumbar radiculopathy.  (See, e.g., x-rays of the lumbar spine taken in April 2010 x-rays; May 2010 MRI report; May 2011 VA treatment note; July 2013  lumbar spine x-ray and CT reports; October 2013 private operative report; December 2013 VA examination report).

There is also evidence of back complaints during service.  In this regard, a May 1995 STR reflects that the Veteran felt a sharp pain in his back while playing basketball and was diagnosed with a mild back strain.  An October 1996 STR also shows a complaint of low back pain.

Despite this in-service treatment however, the preponderance of the competent evidence is against a finding of a relationship between the current low back disability and service.  In this regard, the VA examiner who conducted the December 2013 VA examination of the back provided an addendum in April 2014 in which she concluded that it is less likely than not that the Veteran's low back disability is related to his military service.  The examiner reasoned that the Veteran's mild low back strain during service in 1995 was clearly acute and transient, noting that it was treated conservatively with an anti-inflammatory and did not require additional treatment.  In addition, the examiner noted that the x-rays of the lumbar spine taken between 2001 to 2013 show evidence of only mild degenerative changes which essentially remained unchanged over that 12-year period.  

The December 2013 VA medical examination and 2014 addendum reports are adequate for evaluation purposes and highly probative.  Specifically, during the examination, the examiner interviewed the Veteran, conducted a physical examination, and reviewed the claims file which included the in-service low back strain.  As such, the Board concludes that the preponderance of the probative evidence weighs against a finding that the Veteran's low back disability is etiologically related to his period of service.

While the Veteran, as a layperson, is competent to report on what he sees and feels, such as pain in his low back, he is not competent to comment on the etiology of his low back disability.  See Jandreau, supra.
   
Most critically, the Veteran's essential contention of a nexus between his low back disability and service has been fully investigated as mandated by the Court's decision in Jandreau.  For the reasons and bases discussed above, the most probative evidence indicates that his low back disability is less likely than not related to his active service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal will be denied.

Increased Rating Claim

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4. 

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Onychomycosis

The RO rated the Veteran's service-connected skin disability, onychomycosis, as noncompensable, pursuant to Diagnostic Code 7813.  The following discussion addresses the Veteran's level of disability from the time the increased rating claim was filed in January 2007.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.

Under Diagnostic Code 7813, the disability is rated as either disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801 to 7805, or as dermatitis under Diagnostic Code 7806, depending upon the predominant disability. 

The Veteran's onychomycosis is primarily manifested by dark, thick, and brittle toenails.  Given these symptoms on his toenails and given that scarring is not shown, the disability is appropriately rated under Diagnostic Code 7806 for dermatitis or eczema. 

Diagnostic Code 7806 assigns a noncompensable rating for dermatitis or eczema affecting less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy is required during a period of twelve months.  A 10 percent rating is assigned where at least five percent but not more than 20 percent of the entire body is affected, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the twelve month period.  A 30 percent rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a twelve month period.  The highest rating of 60 percent is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period. 

The regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008). Moreover, the changes did not affect Diagnostic Code 7806 and would not alter the rating assigned in the Veteran's case.

In May 2007, VA afforded the Veteran an examination of the feet.  His toenails were thickened and discolored and contained debris.  Diagnosis was onychomycosis of the toenails.

Private treatment notes dated in 2007 and 2008 from Dr. Vito show complaints of bilateral toenail fungus.    

In June 2011, the Veteran had an additional VA examination to assess his onychomycosis.  He reported thick and dark toenails that were treated with Lamisil, orally.  Examination revealed that all ten toenails were brittle, dark in color, and thick.  There was no other involvement.  A diagnosis of onychomycosis was continued.
 
VA podiatry outpatient notes dated in October 2012 show, as relevant, that he received professional foot and nail care.  Dystrophic or thick, fungal-involved toenails were noted on numbers 1, 2, 3, 5, bilaterally.  All affected toenails were debrided.  Hyperkeratosis was also debrided as needed.

Private treatment records dated in October 2012 from Dr. R.T. are of record, but do not show any treatment for onychomycosis on the toenails.

During a December 2013 VA skin examination, the Veteran reported that he applied antifungal cream to his feet daily.  Examination revealed that the Veteran's onychomycosis on the toenails affects less than 5 percent of the total body area and no exposed areas.  It was noted that a "KOH" examination of the toenail clippings done in December 2013 was negative for fungus and yeast.  There were no other pertinent physical findings related to the disability.  The Veteran's onychomycosis does not impact his ability to work.  The Veteran indicated that he works full-time and noted that he had missed 30 days of work after having 8 toenails removed in July 2011 and he used a wheelchair for two months after removal.  

An April 2014 VA podiatry note indicates that the doctor did a "PAS" stain on residual fungus on the toenails which were actually avulsed.

The preponderance of the evidence is against granting a compensable disability rating for the Veteran's onychomycosis.  

In an April 2014 statement, the Veteran stated his belief that his onychomycosis involves "at least 5 percent of the affected area."  However, to warrant a compensable rating pursuant to Diagnostic Code 7806, his service-connected skin disability must involve 5 percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of any exposed areas, and this has not been objectively shown.  The December 2013 VA examiner specifically indicated that the Veteran's onychomycosis on the toenails involves less than 5 percent of his entire body, and involves no exposed areas.    

In addition, the evidence of record does not demonstrate that the Veteran has undergone systemic therapy using either corticosteroids or other immunosuppressive drugs at any point or for any distinct period during the pendency of this appeal.  The medication prescribed to treat the Veteran's onychomycosis has been limited to antifungal medication, either topically or orally.  Importantly, systemic therapy has not been prescribed.  Based on the foregoing, a compensable rating is not warranted under Diagnostic Code 7806.

Moreover, as mentioned above, the Board has considered other potentially applicable rating codes for the Veteran's onychomycosis, but as scarring is not shown, these other potential rating codes are not applicable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

Based upon the guidance of the Court in Hart, supra, the Board has considered whether additional staged ratings are appropriate; however, in the present case, no additional staged ratings are warranted. 

In light of the above, the Board finds that the preponderance of the probative evidence of record is against granting a compensable rating for the Veteran's service- connected onychomycosis.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim will be denied.

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of her disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular rating criteria for the Veteran's service-connected onychomycosis are inadequate.  The rating criteria contemplate the Veteran's predominate disability which includes darkened, thickened toenails.  
There is no evidence in the record or allegation of symptoms of and/or impairment due to onychomycosis not encompassed by the criteria for the schedular rating assigned.  A comparison between the level of severity and symptomatology of the Veteran's onychomycosis as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

The Veteran has reported that he lost time from work in 2011 after having some toenails removed.  Nonetheless, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the manifestations of his service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Finally, the evidence shows that the Veteran is currently employed full-time at Robins Air Force Base as a technical order manager.  Thus, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for bilateral pes planus is denied. 

Service connection for left heel disability is denied. 

Service connection for left ankle disability is denied. 

Service connection for low back disability is denied.

A compensable rating for service-connected onychomycosis, bilateral toenails, is denied.

REMAND

Remand is necessary to obtain addendum opinion with regard to the etiology of the Veteran's right foot disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (requiring that VA ensure the adequacy of a VA examination that has been provided).

In the August 2013 remand, the Board requested a VA examination to determine the etiology of any residuals of right foot sprain.  Pursuant to that remand, the Veteran underwent a VA foot examination in December 2013 and the findings from that examination resulted in the award of service connection for right ankle disability.  Nonetheless, the issue of entitlement to service connection for right foot disability is also on appeal.  The December 2013 VA examiner diagnosed the Veteran with right hallux valgus and degenerative changes at the first right MTP joint but did not provide an opinion as to whether those disabilities are related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's entire claims file to the examiner who conducted the December 2013 VA foot examination (or a suitable substitute if that VA medical provider is unavailable) for an addendum with regard to RIGHT FOOT disability.



The examiner is asked to respond to the following:

Is it is at least as likely as not (i.e., a 50 percent probability or greater) that any right foot disability, to include right hallux valgus and degenerative changes at the first right MTP joint, is caused by or related to the Veteran's period of active duty, to specifically include an August 1987 right foot sprain? 

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.
If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

2.  Thereafter, readjudicate the issue of entitlement to service connection for a right foot disability.  If any benefit sought remains denied, provide the Veteran and his representative a SSOC and an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


